1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     ROCKY R. BECERRA
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
11
     UNITED STATES OF AMERICA,                   )   Case No. 6:19-MJ-00006 JDP
12                                               )
         Plaintiff,                              )
13                                               )   STIPULATION AND ORDER
             v.                                  )   CONTINUING STATUS CONFERENCE
14                                               )
     ROCKY R. BECERRA,                           )
15                                               )   Date: April 17, 2019
         Defendant.                              )   Time: 10:00 a.m.
16                                               )   Judge: Hon. Jeremy D. Peterson
                                                 )
17
18
             It is hereby stipulated and agreed between plaintiff, United States of America, and
19
     defendant, Rocky R. Becerra, that the status conference scheduled for April 17, 2019, may be
20
     continued to June 12, 2019, at 10:00 a.m.
21
     /////
22
     /////
23
     /////
24
     /////
25
     /////
26
     /////
27
     /////
28

                                                     -1-
1             Defense counsel seeks additional time to review video and other discovery and to consult
2    with Mr. Becerra, who is currently living in Oregon. Defense counsel asks to reschedule the
3    case for June 12, when he is scheduled to be on duty in Yosemite, in order to assure continuity of
4    counsel.
5                                                  Respectfully Submitted,
6                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
7
     Dated: April 5, 2019                          /s/ T. Zindel________________ __
8                                                  TIMOTHY ZINDEL
                                                   Assistant Federal Defender
9                                                  Attorney for ROCKY R. BECERRA
10
                                                   McGREGOR SCOTT
11                                                 United States Attorney
12
     Dated: April 5, 2019                          /s/ T. Zindel for S. St. Vincent
13                                                 SUSAN ST. VINCENT
                                                   Legal Officer
14
15
                                                 ORDER
16
17            The status conference scheduled for April 17 is continued to June 12, 2019, at 10:00 a.m.,
18   for the reasons set forth above.
19
20   IT IS SO ORDERED.
21
22   Dated:      April 12, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                     -2-
